Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-15 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 10-14 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/24/2022.

EXAMINER’S COMMENTS

Regarding claims 1 and 12-14 previously rejected under 35 U.S.C. § 112(b), claims 1 and 12-14 have been amended according to the Examiner’s suggestion and thus the previous rejection has been withdrawn.
Regarding claim 10 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "Applicant Arguments/Remarks Made in An Amendment", filed on 05/24/2022, with respect to Jung (US Pub 2018/0235013) in view of Park (US Pub 2016/0255591), and further in view of Ingale (US Pub 2018/0359790), and further in view of Kim (US Pub 2019/0320430) and of Qian (US Pub 2017/0223744), have been fully considered and are persuasive. The previous rejection of claims 1-15 has been withdrawn.

Allowable Subject Matter

Claims 1-15 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for performing random access procedure between a terminal and a base station in a wireless communication system. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1 and 12-14 is the inclusion of the features, "wherein based on the configuration information including the first information, the configuration information further includes information on a minimum angle difference between beams determined based on a number of beams simultaneously transmittable by the user equipment, and wherein based on the configuration information including the second information, the configuration information further includes information on the minimum angle difference between beams determined based on a number of PRACH signals repeatedly transmitted by the user equipment during the predetermined time interval.”, as incorporated into the independent claims 1 and 12-14 are neither known from, nor rendered obvious by, the available prior art. Qian (US Pub 2017/0223744) discloses “adjusting a base station beam direction and a base station beam width” to improve random access performance. See Qian at paragraphs [0060] and [0061]. However, Qian does not disclose or suggest that configuration information further includes information on a minimum angle difference between beams determined based on a number of beams simultaneously transmittable by the user equipment, as described in claim feature (A) of amended claim 1. Regarding feature (B) of amended claim 1, Qian discloses a “beam direction with a preamble sequence with the highest priority may be selected” and “a corresponding base station beam direction angular deviation is determined” so that “the receiving beam direction is adjusted according to the base station beam direction angular deviation” and “a narrow beam width is selected to transmit and receive signals.” See Qian at paragraph [0105]. Thus, Qian merely discloses selecting a particular beam direction (with highest-priority preamble sequence), adjusting the receiving beam direction accordingly, and using a narrow beam width for communication. However, Qian does not disclose the beam configuration information including information regarding a minimum angle difference between beams that are used for repeatedly transmitting a PRACH by sweeping a plurality of beams, as described in feature (B) of amended claim 1. Consequently, Jung, Park, Ingale, Kim, and Qian, individually and as a whole do not teach the claim limitations above.
Claims 2-11 depend on claim 1; claim 15 depends on claim 13; therefore, these claims are considered allowable on the basis as the parent claims 1 and 13 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1 and 13 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411


/GARY MUI/Primary Examiner, Art Unit 2464